Atkinson, J.
This is a contest on a money rule, and involves competition between a mortgage fi. fa., based on the judgment of foreclosure of an unrecorded mortgage, and an execution based upon a judgment in attachment, the attachment having been levied after commencement of the suit to foreclose the mortgage and prior to the judgment absolute rendered in that case. Under the pleadings and the evidence no facts were involved which would entitle either party to equitable relief. The remedy is purely statutory; and the case is not of that class of which the Supreme Court has jurisdiction, but is of the Mass of which the Court of Appeals has jurisdiction. Elmore v. Southern Bank & Trust Co., 150 Ga. 811 (105 S. E. 474).

Transferred to Court of Appeals...


All the Justices concur.